XAVIER BECERRA
Attorney General of California
KATHLEEN BOERGERS
Supervising Deputy Attorney General
NIMROD P. ELIAS
ANNA RICH, State Bar No. 230195
Deputy Attorneys General
  1515 Clay Street, 20th Floor
  P.O. Box 70550
  Oakland, CA 94612-0550
  Telephone: 510-879-0296
  Fax: 510-622-2270
  E-mail: Anna.Rich@doj.ca.gov
Attorneys for Plaintiff State of California, by and
through Attorney General Xavier Becerra

Additional Counsel Listed on Signature Page
                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF CALIFORNIA



 STATE OF CALIFORNIA, BY AND THROUGH
 ATTORNEY GENERAL XAVIER BECERRA;            3:19-cv-02552-VC
 STATE OF CONNECTICUT; STATE OF
 ILLINOIS; STATE OF OREGON AND GOVERNOR
 KATE BROWN; COMMONWEALTH OF
 MASSACHUSETTS; AND STATE OF                 JOINT STIPULATION ON BRIEFING
 WASHINGTON;                                 SCHEDULE AND [PROPOSED] ORDER
                                 Plaintiffs,
                    and
 SERVICE EMPLOYEES INTERNATIONAL UNION                Administrative Procedure Act Case
 LOCAL 503; UNITED DOMESTIC WORKERS,
 AFSCME LOCAL 3930; SHERLEEN BRIGHT;
 CAMILLE CHRISTIAN; LESLEY FORSYTHE;                  Trial Date:   TBD
 VIRGINIA GRANT; DEBRA HOWZE; REBECCA                 Action Filed: May 13, 2019
 SANDOVAL; ED SOLSENG; ELENI SYRPIS;
 AND KAY WRIGHT;
                             Plaintiff-Intervenors.
                v.

 ALEX M. AZAR II, IN HIS OFFICIAL CAPACITY
 AS SECRETARY OF THE U.S. DEPARTMENT OF
 HEALTH AND HUMAN SERVICES; U.S.
 DEPARTMENT OF HEALTH AND HUMAN
 SERVICES,
                                      Defendants.




                                                Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)
      On August 21, 2019, the parties participated in a Case Management Conference before the

Court. Per the Court’s instructions, the parties have met and conferred to agree upon a briefing

schedule for Defendants’ planned motion to dismiss and the parties’ cross-motions for summary

judgment with respect to Plaintiffs’ and Plaintiff-Intervenors’ Administrative Procedure Act

claims. The parties hereby jointly stipulate to the following briefing schedule:

          September 27, 2019:       Defendants shall file their combined motion to dismiss the

             complaints of Plaintiffs and Plaintiff-Intervenors in one brief not to exceed thirty-

             two (32) pages;

          October 11, 2019:         Defendants shall serve the complete administrative record on
             Plaintiffs and Plaintiff-Intervenors;

          November 15, 2019:        Plaintiffs and Plaintiff-Intervenors shall each file their

             oppositions to Defendants’ motion to dismiss and their motions for summary

             judgment with respect to their APA claims;

          November 15, 2019:        Plaintiffs and Plaintiff-Intervenors shall amend their

             complaints to add additional parties or claims on or before this date.

          November 22, 2019:        Amicus briefs in support of Plaintiffs and Plaintiff-

             Intervenors, if any, shall be filed;

          December 20, 2019:        Defendants shall file their cross-motion for summary

             judgment, reply in support of Defendants’ motion to dismiss, and combined
             opposition to the Plaintiffs and Plaintiff-Intervenors’ motions for summary

             judgment;

          January 2, 2020: Amicus briefs in support of Defendants, if any, shall be filed (see

             Order Regarding Motions to Intervene, Dkt. 72);

          January 23, 2020:         Plaintiffs and Plaintiff-Intervenors shall each file their

             combined replies in support of their cross motions for summary judgment and

             responses to Defendants’ cross-motion for summary judgment;




                                              Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)   1
          February 13, 2020:      10:00 a.m. hearing before the Court on Defendants’ motion

              to dismiss and the parties’ cross motions for summary judgment.



In response to the Court’s inquiry, Federal Defendants will not stay enforcement of the 2019

Final Rule.




                                           Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)   2
Dated: August 23, 2019                             Respectfully Submitted,

/s/ Stacey M. Leyton                               XAVIER BECERRA
                                                   Attorney General of California
STACEY M. LEYTON (SBN 203827)
sleyton@altshulerberzon.com                        _/s/ Kathleen Boergers__
P. CASEY PITTS (SBN 262463)                        KATHLEEN BOERGERS
cpitts@altshulerberzon.com                         Supervising Deputy Attorney General
STEFANIE WILSON (SBN 314899)                       NIMROD P. ELIAS
swilson@altshulerberzon.com                        ANNA RICH
ALTSHULER BERZON LLP                               Deputy Attorneys General
177 Post St., Suite 300                            Attorneys for Plaintiff the State of California
San Francisco, CA 94108
Tel: (415) 421-7151
Fax: (415) 362-8064
Attorneys for Plaintiff-Intervenors                WILLIAM TONG
                                                   Attorney General of Connecticut
NICOLE G. BERNER                                   MARGARET Q. CHAPPLE
nicole.berner@seiu.org                             Deputy Attorney General
RENEE M. GERNI (pro hac vice)                      Attorneys for Plaintiff State of Connecticut
renee.gerni@seiu.org
SERVICE EMPLOYEES INTERNATIONAL
UNION                                             KWAME RAOUL
1800 Massachusetts Ave, NW                        Attorney General of Illinois
Washington DC 20036                               ELIZABETH MORRIS
Tel: (202) 730-7813                               Assistant Attorney General
Fax: (202) 429-5565                               Attorney for Plaintiff State of Illinois
Attorneys for Plaintiff-Intervenor
Service Employees International Union Local 503
                                                   MAURA HEALEY
JUDITH RIVLIN (pro hac vice)                       Attorney General for the Commonwealth of
jrivlin@afscme.org                                 Massachusetts
TEAGUE P. PATERSON (SBN 226659)                    CYNTHIA MARK
tpaterson@afscme.org                               Chief, Fair Labor Division
FERNANDO R. COLÓN (pro hac vice)                   Attorneys for the Commonwealth of
fcolon@afscme.org                                  Massachusetts
AMERICAN FEDERATION OF STATE,
COUNTY, & MUNICIPAL EMPLOYEES
1101 17th St, NW                                   ELLEN F. ROSENBLUM
Washington, DC 20036                               Attorney General of Oregon
Tel: (202) 775-5900                                J. NICOLE DEFEVER
Fax: (202) 452-0556                                Senior Assistance Attorney General
Attorneys for Plaintiff-Intervenor                 Attorneys for the State of Oregon and
United Domestic Workers, AFSCME Local 3930         Governor Kate Brown


                                                   ROBERT W. FERGUSON
                                                   Attorney General of Washington
                                                   ALICIA O. YOUNG
                                                   Senior Counsel
                                                   J. PAUL DESJARDIEN
                                                   Assistant Attorney General
                                                   Attorneys for Plaintiff State of Washington



                                         Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)   1
                       JOSEPH H. HUNT
                       Assistant Attorney General
                       JEAN LIN
                       Special Counsel, Federal Programs Branch

                       /s/ Sophie Kaiser
                       SOPHIE KAISER (NY Bar No. 5239751)
                       Trial Attorney
                       United States Department of Justice
                       Civil Division, Federal Programs Branch
                       1100 L Street, NW, Washington, DC 20005
                       Phone: (202) 307-2092
                       Fax: (202) 616-8470
                       Email: sophie.b.kaiser@usdoj.gov
                        Attorneys for Federal Defendants

OK2019501625




               Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)   2
                                [PROPOSED] ORDER
   Having considered the parties’ Joint Stipulation, the following briefing schedule is

HEREBY ORDERED:

       September 27, 2019:       Defendants shall file their combined motion to dismiss the

          complaints of Plaintiffs and Plaintiff-Intervenors in one brief not to exceed thirty-

          two (32) pages;

       October 11, 2019:         Defendants shall serve the complete administrative record on

          Plaintiffs and Plaintiff-Intervenors;

       November 15, 2019:        Plaintiffs and Plaintiff-Intervenors shall each file their

          opposition to Defendants’ motion to dismiss and their motions for summary

          judgment with respect to their APA claims;

       November 15, 2019:        Plaintiffs and Plaintiff-Intervenors shall amend their

          complaints to add additional parties or claims on or before this date.

       November 22, 2019:        Amicus briefs in support of Plaintiffs and Plaintiff-

          Intervenors, if any, shall be filed;

       December 20, 2019:        Defendants shall file their cross-motion for summary

          judgment, reply in support of Defendants’ motion to dismiss, and combined

          opposition to the Plaintiffs and Plaintiff-Intervenors’ motions for summary
          judgment;

       January 2, 2020:     Amicus briefs in support of Defendants, if any, shall be filed (see

          Order Regarding Motions to Intervene, Dkt. 72);

       January 23, 2020: Plaintiffs and Plaintiff-Intervenors shall each file their combined

          replies in support of their cross motions for summary judgment and responses to

          Defendants’ cross-motion for summary judgment;

       February 13, 2020: 10:00 a.m. hearing before the Court on Defendants’ motion to
          dismiss and the parties’ cross motions for summary judgment.




                                           Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)   1
     IT IS SO ORDERED.


Dated: ___________       __________________________________
                             VINCE CHHABRIA
                             UNITED STATES DISTRICT JUDGE




                              Joint Stipulation and [Proposed] Order (3:19-cv-02552-VC)   2
                                   CERTIFICATE OF SERVICE

Case Name:         State of California by and             No.     3:19-cv-02552-VC
                   through Attorney General
                   Xavier Becerra et al v. Azar

I hereby certify that on August 23, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
JOINT STIPULATION ON BRIEFING SCHEDULING AND [PROPOSED] ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 23, 2019, at Oakland, California.


                Kelinda Crenshaw                                /s/ Kelinda Crenshaw
                    Declarant                                         Signature
OK2019501625
91146256.docx
